DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “foam generator housing” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2-5, 9 and 10 are objected to because of the following informalities: 
Claim 3 recites the limitation “the dispenser vent opening” in line 6. It is suggested to amend to -- the vent opening -- in order to maintain consistent terminology and avoid confusion.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the refill” and “such that its breathing" in line 2. It is noted that there is insufficient antecedent basis for “the refill” in the claim. With respect to the limitation of “its breathing”, the term “its” makes it unclear as to what element is being claimed, additionally, the is a lack of antecedent basis in the claim for the option of “breathing” opening.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quinlan, JR. et al. (US 2012/0267396).
Regarding claim 3, Quinlan discloses a dispenser comprising a housing 212 (see fig. 5), the housing 212 comprising a reservoir 214 suitable to contain fluid (see fig. 5), a vent opening 245 in the housing in fluid communication with the interior of the reservoir 214 adapted to permit venting of air into and out of the reservoir 214 (see fig. 5 and last 6 lines of paragraph 41), wherein the reservoir 214 has a bottom end and a top end (see fig. 5), and the reservoir 214 has a height extending from the bottom end to the top end (see fig. 5), the dispenser vent opening 245 being in fluid communication with the interior of the reservoir 214 through a conduit 240 having a first end and a second end (see fig. 5), the first end being in fluid communication directly or indirectly with the vent opening 245 (see fig. 5) and the conduit 240 extending to its second end in the upper third of the height of the reservoir 214 and having an air permeable opening 241 into the interior of the reservoir 214 at the second end (see fig. 5), the dispenser further comprising a foam generator 238 comprising i) a foam generator housing (generator 238 body; see fig. 5) ii) an inlet for washing fluid directly or indirectly from the reservoir 
Regarding claim 2, Quinlan discloses wherein the reservoir 214 is removable (see paragraph 38).
Regarding claim 4, Quinlan discloses wherein the second end of the conduit 240 is in the upper 1/10 of the height of the reservoir 214 (see fig. 5).
Regarding claim 5, Quinlan discloses wherein air vents into the reservoir 214 through the conduit 240 when liquid is evacuated from the reservoir 214 and air vents out of the reservoir 214 through the conduit 240 when there is a buildup of pressure within the reservoir 214 (see fig. 5 and last 6 lines of paragraph 41).
Regarding claim 10, Quinlan discloses wherein the conduit 240 is rigid (allowing it to extend though the liquid and remain at the top of the reservoir; see fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Quinlan, JR. et al (US 2012/0267396) in view of Robertson (US 1,190,586).
Regarding claim 9, as best understood Quinlan discloses all the elements of the claimed invention except the teaching of the conduit being a flexible tube that floats. 
	Robertson teaches a dispenser including a reservoir having a conduit 8 for venting the reservoir (see fig. 1), wherein the conduit is a flexible tube that floats within the reservoir ensuring that the conduit 8 opening maintains in communication with the head space, allowing venting, permitting air to flow into the receptacle, preventing liquid flow through the air connection (see fig. 1 and page 1, lines 77-86). 
	Accordingly, a person of ordinary skill has good reasons to pursue the known option or finite number of solutions, i.e. the conduit being a flexible tube that floats, as
suggested by Robertson, or the conduit being rigid, being in the upper 1/10 of the height of the reservoir, for the predictable result of ensuring the conduit opening is maintained in communication with the head space, since the finite number of options are within the technical grasp of a person of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al. (US 2011/0114669) shows another dispenser comprising a housing 12A (see figs. 2 and 6, and paragraph 72), the housing 12A comprising a reservoir 16 (received therein; see fig. 3 and paragraph 74) suitable to contain fluid, and a vent opening (via member 74A; see fig. 7 and paragraph 97) in the housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        




/Vishal Pancholi/Primary Examiner, Art Unit 3754